Order entered January 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01462-CR

                               ALFREDO SERRATO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-31348-V

                                            ORDER
        Before the Court is appellant’s January 23, 2019 first motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on or before February 22,

2019.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE